Honorable Thomas A. Wheat
County Attorney
Liberty County,
Liberty, Texas
Dear Sir:
                              Opinion NO. o-1536
                              Re: Is the property of Meroy
                                   Hoapital exempt from
                                  taxatlon?
         'We are in receipt of your letter of September 30,
1939, together with the excellent brief contained therein,
in whiqh.you request an opinion of thla Departmentas to
whether or not Mercy Hospital Is exempt from the payment of
taxes.
          Article 8, Section 2, of the Constitution,reads
in part as follows:
          "The Legislaturemay, by general
     laws, exempt from taxation public prop-
     erty used for public purposes;* * *n
          Article 7150, Section 7 of the Revised Civil Stat-
utes of Texas, provides as follows:
          "Public charities.- All bulld-
     ings belonging to Institutionsof
     purely public oharity, together with
     the lands belonging to Andyoccupied by
     such institutionsnot leased or~other-
     wise used with a view to profit, unless
     such rents and profits and all moneys
     and credits are appropriatedby suoh
     institutionssolely to sustain ~suohin-
     stitutions and for the benefit of the
     sick and disabled members and their
     families and the burlal of the same,
     or for the maintenance of persons when
     unable to provide for themselves,
     whether such persons are members of
     such institutionsor not. An institu-
Honorable Thomas A. ‘heat, Page 2, (0-1536)

     tion of purely public charity under
     this article is one which dispenses its
     aid to its members and others In sickness
     or distress, or at death, without regard
     to poverty or riches..of the recipitent,
     also when the funds, property and assets
     of such institutionsare placed and bound
     by its laws to relieve, aid and administer
     in any way to the relief of its members
     when in want, sickness and distress, and
     provide homes for its helpless and de-
     pendent members or other persons."
     In your letter you state that Mercy Hospital la
operated by the Sisters of St. Frances and that the
property of the hospital is owned by them and is devoted
exolusively to the purpose for which the hospital is
operated. The hospital provides hospitalizationto all
who may come to It. The profits of the hospital are used
solely for the purpose of operating the institution.
     The leadlng case which construedArticle 7150 was the
case of Santa Rosa Infirmary v. City of San Antonio,
2% s. w. 926. In your letter you disCussed this case and
correctly analyzed the holding therein. As you state the
test of whether or not a hospital is exempt from taxation
depends upon whether or not the property is owned by the
particular institutionand used exclusivelyfor the work of
said institution. The hospital may make a profit and be
exempt from taxation if this profit is used for the mainte-
nance of said institution.
     From the facts set out in your letter, it Is evident
that the Mercy Hospital would come within the definition
of a hospital exempt from taxes as set'out by the Commission
of Appeals in the above discussed case.
     In your letter you comment upon the fact that the County
Is billed for services rendered to patients placed in the
hospital by the County Health Officer. In the San Antonio
Case, the Court recognized that even a charity hospital had
pay patients and that a profit was made from said patients.
The only requirement is that this proFit be used for the
operation of the institutionwhich requirementseems to be
complied with in your case.
     It is the opinion of this Department, then that from
Honorable Thomas A. Wheat, Page 3, (o-1536)

the facts received, Mercy Hospital should be exempt from
taxation.
                                 Yours very truly
                            ATTORNEY GENERAL OF TEXAS
                                 /s/ Billy Goldberg
                            BY
                                       Billy Goldberg
                                            Assistant
BG:RS:EB
                                       APPROVED
APPROVED OCTOBER 20, 1939               OPINION
                                       COMMITTEE
  /8/ Gerald C. Mann
                                       By B.W.B.
ATTORNEY GENERAL OF TEXAS                Chairman